CERTIFICATION OF CEO PURSUANT TO SECTION 906 Exhibit 32.1 Certification of Periodic Report Pursuant to §906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1350, the undersigned officer ofWorldwide Energy and Manufacturing USA, Inc.(the “Company”), hereby certifies that, to the undersigned’s knowledge: the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August19, 2009 /s/ Jimmy Wang Name: Jimmy Wang Title: Chief Executive Officer
